Exhibit 10.70

 

AMENDMENT NUMBER THREE

to the

MASTER REPURCHASE AGREEMENT

Dated as of July 2, 2013,

among

PENNYMAC LOAN SERVICES, LLC,

MORGAN STANLEY BANK. N.A.

and

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

 

This AMENDMENT NUMBER THREE (this “Amendment Number Three”) is made this
30th day of June, 2014, among PENNYMAC LOAN SERVICES, LLC a Delaware limited
liability company, as seller (“Seller”), MORGAN STANLEY BANK, N.A., a national
banking association, as buyer (“Buyer”) and MORGAN STANLEY MORTGAGE CAPITAL
HOLDINGS LLC, a New York limited liability company, as agent for Buyer
(“Agent”), to the Master Repurchase Agreement, dated as of July 2, 2013, between
Seller and Buyer, as such agreement may be amended from time to time (the
“Agreement”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

 

RECITALS

 

WHEREAS, Seller, Buyer and Agent have agreed to amend the Agreement to extend
the Termination Date thereunder for a period of 364 days, as more specifically
set forth herein; and

 

WHEREAS, as of the date hereof, Seller represents to Buyer and Agent that Seller
is in full compliance with all of the terms and conditions of the Agreement and
each other Program Document and no Default or Event of Default has occurred and
is continuing under the Agreement or any other Program Document.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1.         Amendment.  Effective as of June 30, 2014 (the “Amendment
Effective Date”), the defined term “Termination Date in Section 1.01 of the
Agreement is hereby amended to read in its entirety as follows:

 

“Termination Date” shall mean June 29, 2015 or such earlier date on which this
Repurchase Agreement shall terminate in accordance with the provisions hereof or
by operation of law.

 

SECTION 2.         Defined Terms.  Any terms capitalized but not otherwise
defined herein shall have the respective meanings set forth in the Agreement.

 

SECTION 3.         Effectiveness.  This Amendment Number Three shall become
effective as of the date that the Agent shall have received:

 

(a) counterparts hereof duly executed by each of the parties hereto, and

 

(b) counterparts of that certain Amendment Number Four to the Pricing Side
Letter, dated as of the date hereof, duly executed by each of the parties
thereto.

 

--------------------------------------------------------------------------------


 

SECTION 4.         Fees and Expenses.  Seller agrees to pay to Buyer and Agent
all reasonable out of pocket costs and expenses incurred by Buyer or Agent in
connection with this Amendment Number Three (including all reasonable fees and
out of pocket costs and expenses of Buyer’s or Agent’s legal counsel) in
accordance with Section 13.04 and 13.06 of the Agreement.

 

SECTION 5.         Representations.  Seller hereby represents to Buyer and Agent
that as of the date hereof and taking into account the terms of this Amendment
Number Three, Seller is in full compliance with all of the terms and conditions
of the Agreement and each other Program Document and no Default or Event of
Default has occurred and is continuing under the Agreement or any other Program
Document.

 

SECTION 6.         Binding Effect; Governing Law.  THIS AMENDMENT NUMBER THREE
SHALL BE BINDING AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  THIS AMENDMENT NUMBER THREE SHALL
BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

 

SECTION 7.         Counterparts.  This Amendment Number Three may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

 

SECTION 8.         Limited Effect.  Except as amended hereby, the Agreement
shall continue in full force and effect in accordance with its terms.  Reference
to this Amendment Number Three need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller, Buyer and Agent have caused this Amendment Number
Three to be executed and delivered by their duly authorized officers as of the
Amendment Effective Date.

 

 

PENNYMAC LOAN SERVICES, LLC

 

(Seller)

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

(Buyer)

 

 

 

 

 

 

 

 

By:

/s/ Geoffrey Kott

 

Name:

Geoffrey Kott

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

 

(Agent)

 

 

 

 

 

 

 

 

By:

/s/ Christopher Schmidt

 

Name:

Christopher Schmidt

 

Title:

Vice President

 

Amendment Number Three to Master Repurchase Agreement

 

--------------------------------------------------------------------------------